DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 9/2/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search.  This is not found persuasive because contrary to what applicant has suggested, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobias (DE 102012014569 A1).
 	Tobias discloses a valve assembly 10 for a motor vehicle, comprising: a flap 14 moveable to between an open position (Fig. 1, dashed line) and a closed position (Fig. 1, solid line); a slider 20 moveable along an axis and including an integrally formed arm 18 in contact with the flap 14 (Fig. 1); and an electromagnet 23, 24 configured to be selectively activated to move the slider along the axis (Fig. 1, paragraphs [0017], [0018], [0019]). Wherein the arm 18 projects from a main body of the slider 20 in a direction substantially normal to the axis (Fig. 1).  Wherein the arm 18 directly contacts the flap 14 (Fig. 1). Wherein the flap 14 is one of a plurality of flaps 14, the arm 18 is one of a plurality of arms 18, and each of the arms 18 contacts a respective one of the flaps 14 (Fig. 1).  Wherein the valve assembly is a pressure relief valve (paragraph [0002]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tobias (DE 102012014569 A1) in view of Alexander et al. (US 8,708,787).
 	The valve assembly of Tobias as above includes all that is recited in claim 2 except Tobias does not explicit a current source in electronic communication with the electromagnet; and a controller in electronic communication with the current source, the current source configured to deliver current to the electromagnet in response to an instruction from the controller.  Alexander et al. discloses a valve assembly comprising a flap 26 moveable between an open position (Fig. 14B) and a closed position (Fig. 14A); an electromagnet 35; a current source 32A in electronic communication with the electromagnet 35; and a controller 64 in electronic communication with the current source 32A, the current source 32A configured to 
3. The valve assembly as recited in claim 1, further comprising a guide, the slider configured to move relative to the guide.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias (DE 102012014569 A1) in view of Lee et al. (KR20120013062A).
 	The valve assembly of Tobias as above includes all that is recited in claims 3-4 except for the valve assembly further comprising a guide, the slider configured to move relative to the guide; wherein the guide is attached to a frame supporting the flap. Lee et al. discloses a valve assembly comprising a guide 32, a slider 34 configured to move relative to the guide 32 (Figs. 3-4); wherein the guide 32 is attached to a frame 10, 40, 50 supporting the flap 24 (Figs. 4-5). 
Therefore, it would have been obvious o someone with ordinary skill in the art before the effective filing date of the invention to modify the valve assembly of Tobias to include a guide, the slider configured to move relative to the guide; wherein the guide is attached to a frame supporting the flap as taught by Lee et al. in order to guide the moving of the slider along the axis. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias (DE 102012014569 A1) in view of Lee et al. (US 9,096,278). 
The valve assembly of Tobias as above includes all that is recited in claims 11-12 except for the arm directly contacts the flap between sides of the flap and the flap includes a channel, the arm is received in the channel.  Lee et al. discloses a valve assembly comprising a flaps 10, an arm (Fig. 2, not numbered, shaft and lever between connect 32 and 10 are considered as arm) directly contacts the flap 10 between sides of the flap 10 (Fig. 2) and the flap 10 includes a channel (Fig. 2, passage that receives the rotating shaft is considered as channel), the arm is received in the channel. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the valve assembly of Tobias to provide the flap with a channel between sides for receiving arm as taught by Lee et al. in order to facilitate install arm to the flap and control the amount of air that flows above and below the flap. 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asklund (US 2,276,279), Pettersson et al. (US 8.0-25,045), and Solazzo et al. (U 2018/0086199) all discloses a valve assembly for motor vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762